Citation Nr: 0615773	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-23 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder claimed as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the RO in Hartford, 
Connecticut that, in pertinent part, denied service 
connection for a psychiatric disorder.  The RO denied this 
claim on both a direct and secondary basis, but the veteran 
has only perfected an appeal as to entitlement to service 
connection for a psychiatric disorder as secondary to a 
service-connected disability.  Hence, the Board will only 
address this claim on a secondary basis.  A Board hearing was 
initially requested, but by statement dated in April 2004, 
the veteran withdrew his hearing request.  In May 2005, the 
Board remanded this appeal to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is needed to render a decision on the 
merits.

The veteran's established service-connected disabilities are 
muscle contraction headaches, a right knee disability, 
lumbosacral strain, a right hip disability, and a left knee 
disability.  He essentially contends that he currently has 
anxiety and depression due to service-connected headaches.

In August 2002, the veteran filed a claim for service 
connection for a psychiatric disorder.  In this and 
subsequent statements he asserted that his severe service-
connected headaches caused depression, anxiety, mood swings, 
explosive behavior, and withdrawal from activities.

A January 2003 VA outpatient treatment record reflects that 
the veteran said he felt depressed due to knee and hip pain 
as well as his headaches and other stresses.  He said he felt 
irritated when he had a headache.  A December 2003 mental 
health intake note reflects that the veteran complained of 
depression, knee and back pain, and headaches, as well as 
difficulty coping with his recent heart surgery which had 
kept him from work.  The Axis I diagnosis was dysthymia.  It 
was noted that current psychosocial stressors included 
health-related problems.  Current medical problems were 
listed as back pain, coronary artery disease, obesity, knee 
pain and severe headaches.  The examiner referred the veteran 
to the pain management clinic, an anger management group, and 
a medication consultation.  

A February 2004 VA pain management initial visit progress 
note reflects that the veteran gave a history of depression, 
especially secondary to headaches.  A March 2004 mental 
health progress note reflects that the presenting diagnosis 
was depressive disorder.  The veteran reported that he had 
depression and agitation mostly due to his pain.  He said 
that since he had been treated at the pain clinic he had been 
feeling better both mentally and physically.  He denied 
feeling depressed and said he occasionally became agitated.  
The diagnostic assessment was that the veteran was improved 
with treatment of pain and was psychiatrically stable 
currently, and was not depressed or anxious.

In light of the above, it is unclear whether the veteran 
actually suffers from a chronic psychiatric disorder, and if 
so, whether such disorder is caused or aggravated by his 
service-connected disabilities.  Under the circumstances, the 
Board finds that a VA medical examination is necessary to 
adequately evaluate the claim.  See 38 C.F.R. § 3.159(c)(4) 
(An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record contains competent evidence that the claimant has a 
current disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a psychiatric 
disorder since August 2004.  After 
securing the necessary release, the RO 
should obtain these records.  
Specifically, the RO should obtain 
current VA treatment records since August 
2004.

2.  The veteran should be afforded a VA 
psychiatric  examination to determine 
whether the veteran suffers from a 
chronic psychiatric disorder which is 
related to a service connected condition.  
The claims folder should be made 
available to the examiner for review 
before the examination.  

The examiner should conduct an 
examination and, based on the results of 
the examination, review of the medical 
evidence of record, and sound medical 
principles, provide a diagnosis for any 
psychiatric disorder found.  If a chronic 
psychiatric disorder is diagnosed, the 
examiner should provide an opinion on 
whether the diagnosed disorder is as 
least as likely as not (50 percent 
probability or greater) caused or 
permanently worsened beyond the natural 
progress of the disorder by the service-
connected disorders of muscle contraction 
headaches, bilateral knee disorders, 
lumbosacral strain, and/or right hip 
strain.  If the examiner finds that a 
chronic psychiatric disorder is 
permanently worsened beyond normal 
progression by the service connected 
disabilities, he/she should quantify the 
degree of aggravation.

All conclusions should be supported by 
citation to clinical findings of record.  
The examiner also should provide a 
complete rationale for all conclusions 
reached.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





